DETAILED ACTION
This office action is responsive to application 16/761,271 filed on May 4, 2020.  Claims 1-10 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on January 7, 2021 and February 27, 2022 were received and have been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2022/0026771) in view of Jia (CN 110456571).  Portions of Jia cited herein refer to the English translation provided by the Examiner.

	Consider claim 1, Yan et al. teaches:
	A display device (figure 24), comprising: 
	an optical film (reflector plate, 42, light guide plate, 43, optical film, 44, paragraph 0117) comprising a through hole (i.e. a hollow-out region (46, see figure 8a) where the camera (6) is inserted, paragraph 0190); 
	a display panel (display panel, 3, paragraph 0090) disposed on a surface of one side of the optical film (42, 43, 44, see figure 24), wherein the display panel (3) comprises a transparent area (transparent region, 313, paragraph 0094) corresponding to the through hole (46, see figures 8a and 24); and
	a camera (front-facing camera, 6, paragraph 0190) comprising a camera lens (lens group, 62, paragraph 0199), wherein the camera (6) is inserted into the through hole and faces the transparent area (313, see figure 24, paragraph 0190).
	However, Yan et al. does not explicitly teach a plurality of light emitting diode (LED) chips evenly arranged around the camera lens, wherein the LED chips are disposed in the through hole and between the camera and the transparent area.
	Jia similarly teaches a display device (figure 1) comprising a display panel (100, see page 4) arranged above a backlight (backlight module, 200, see page 4, figure 1), wherein a camera (camera module, 300, see page 4) is inserted into a through hole (“mounting hole”, page 4) in the backlight (200, see figure 1) and the display panel (100) includes a transparent area (i.e. a “second display area 20 used for light transmission”, page 4).
	However Jia additionally teaches a plurality of light emitting diode (LED) chips (“Mini LED lamp beads”, page 9) evenly arranged around the camera module (In the backlight source (400), “a plurality of Mini LED lamp beads surround the camera module 300”, page 9.  As shown in figure 1, the backlight source (400) is evenly arranged on either side of the camera, 300.), wherein the LED chips are disposed in the through hole and between the camera (300) and the transparent area (“Mini LED lamp beads may be disposed on a side of the camera module 300 near the display panel 100”, page 9, see figure 1.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the camera lens taught by Yan et al. be surrounded by LED chips disposed in the through hole and between the camera and the transparent area as taught by Jia for the benefit of achieving the full screen requirements of the terminal device while not affecting the display of the terminal device (Jia, top two lines of page 5).

	Consider claim 2, and as applied to claim 1 above, Yan et al. further teaches that the display panel (3) comprises: 
	an array substrate (array substrate, 300, paragraph 0090); 
	a color filter substrate (color filter layer, 420, paragraph 0111)) disposed opposite to the array substrate (300, see figure 24); 
	a liquid crystal layer (liquid crystal layer, 500, paragraph 0090) disposed between the array substrate (300) and the color filter substrate (420, see figure 24); 
	a first polarizer disposed on a surface of the array substrate (300) away from the color filter substrate (420); and a second polarizer disposed on a surface of the color filter substrate (420) away from the array substrate (300) (“The display panel 3 includes an array substrate 300, a counter substrate 400, a liquid crystal layer 500 disposed between the array substrate 300 and the counter substrate 400, an upper polarizer, and a lower polarizer.” paragraph 0090).

	Consider claim 3, and as applied to claim 2 above, Yan et al. further teaches that the transparent area (313) comprises: a first transparent part located in the first polarizer; a second transparent part located in the array substrate; a third transparent part located in the liquid crystal layer; a fourth transparent part located in the color filter substrate; and a fifth transparent part located in the second polarizer, wherein the first transparent part, the second transparent part, the third transparent part, the fourth transparent part, and the fifth transparent part are arranged corresponding to each other (i.e. such that light is incident on surface a1 of the lens group 62 of the camera (6), paragraph 0199, figure 24).

	Consider claim 4, and as applied to claim 1 above, Yan et al. further teaches a light blocking film (e.g. third light shielding pattern (403) disposed on an inner sidewall of the through hole (see figure 24, paragraph 0102).
	
	Consider claim 5, and as applied to claim 1 above, Yan et al. further teaches the optical film (42, 43, 44) comprises: 
	a first film (reflector plate, 42); 
	a second film (light guide plate, 43) disposed on a surface of one side of the first film (42, see figure 24, paragraph 0118); and 
	a third film (optical film, 44) disposed on a surface of the second film (43) away from the first film (42, see figure 24, paragraph 0118).

	Consider claim 6, and as applied to claim 5 above, Yan et al. further teaches that the through hole comprises (46): a first through hole penetrating the first film (42); a second through hole penetrating the second film (43); and a third through hole penetrating the third film (44), wherein the first through hole, the second through hole, and the third through hole are arranged corresponding to each other (see figures 4a and 24).

	Consider claim 8, and as applied to claim 1 above, Yan et al. does not explicitly teach the plurality of LED chips.
	Jia further teaches that each of the LED chips (“Mini LED lamp beads”, page 9) is at least one of a red mini-LED, a green mini-LED, and a blue mini-LED (e.g. R pixel units, B pixel units, G pixel units, page 5).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. and Jia as applied to claim 1 above, and further in view of Liang et al. (US 2016/0088204).

	Consider claim 7, and as applied to claim 1 above, the combination of Yan et al. and Jia does not explicitly teach a light guide element covering the LED chips.
	Liang et al. similarly teaches an imaging device (figure 6B) comprising LED chips (LEDs) surrounding a lens barrel (see figure 6B, paragraph 0070).
	However, Liang et al. additionally teaches a light guide element (hollow light guide, 16) covering the LED chips (i.e. to transmit electromagnetic radiation supplied by the LEDs, paragraph 0070, figure 6B).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the LED chips taught by the combination of Yan et al. and Jia be covered with a light guide element as taught by Liang et al. as this only involves combining prior art elements according to known methods to yield predictable results such as enabling transmission of light rays from the LED chips (Liang et al., paragraph 0070).

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 9, and as applied to claim 1 above, Jia further teaches a support pillar (i.e. convex portion (510) of inner frame (500), figure 2) attached to an inner sidewall of the through hole (see figure 2, page 5), surrounding the lens (see figure 2, page 5), and the LED chips (i.e. of the first backlight source, 400) are mounted on a top of the support pillar (510, see figure 2, page 5).
	Cong (CN 106371187, see the English translation provided by the Examiner) similarly teaches a camera (figure 2) having a pillar (lens barrel body, 1) surrounding camera lens (light-transmitting lens, 9, see pages 7 and 8), wherein the pillar (1) supports a plurality of LED chips (6, see page 5, figure 2).
	 Cong additionally teaches that the camera comprises:
	a photosensitive chip (sensor, 4, page 8); 
	a filter element (IR filter, 11, page 7) disposed above the photosensitive chip (4, see figure 2); and 
	a lens (internal adjusting lens group, 10) disposed on a side of the filter element (11) away from the photosensitive chip (4, see figure 2, pages 7 and 8), 
	wherein the camera lens (9) is disposed on a side of the lens (10) away from the filter element (11) and mounted to the support pillar (1, see figure 2).
	However, the prior art of record does not teach nor reasonably suggest at least that the camera of the display device comprises a flexible circuit board having an end connected to a connector, that the photosensitive chip is disposed on a surface of one side of the flexible circuit board, that the filter element is disposed on the surface of the photosensitive chip away from the flexible circuit board, that the support pillar is disposed on a surface of the flexible circuit board close to the lens, and a focus motor disposed in the support pillar, in combination with the other elements recited in claims 1 and 9.

	Claim 10 contains allowable subject matter as depending from an allowed claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696